Name: COMMISSION REGULATION (EC) No 1796/96 of 17 September 1996 amending Regulation (EC) No 1143/96 opening an invitation to tender for the refund or the tax for the export of common wheat to all third countries except Ceuta, Melilla and certain African, Caribbean and Pacific States
 Type: Regulation
 Subject Matter: tariff policy;  taxation;  cooperation policy;  plant product;  trade policy
 Date Published: nan

 18 . 9 . 96 EN Official Journal of the European Communities No L 236/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1796/96 of 17 September 1996 amending Regulation (EC) No 1143/96 opening an invitation to tender for the refund or the tax for the export of common wheat to all third countries except Ceuta, Melilla and certain African, Caribbean and Pacific States THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ( ! ), as last amended by Commission Regulation (EC) No 923/96 (2), Having regard to Commission Regulation (EC) No 1501 /95 of 29 June 1995 laying down certain detailed rules for the application of the Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals (3), as last amended by Regula ­ tion (EC) No 95/96 (4), and in particular Article 4 thereof, Article 1 Regulation (EC) No 1143/96 is amended as follows : 1 . The title is replaced by the following: 'opening an invitation to tender for the refund for the export of common wheat to all third countries except Ceuta, Melilla and certain ACP States.' 2 . Article 1 ( 1 ) is replaced by the following: ' 1 . Tenders shall be invited for the export refund provided for in Article 4 of Regulation (EC) No 1501 /95.' 3 . Article 5 is replaced by the following: Article 5 1 . The Commission shall decide, pursuant to the procedure laid down in Article 23 of Regulation (EEC) No 1766/92:  to fix a maximum export refund, taking account in particular of the criteria laid down in Article 1 of Regulation (EC) No 1501 /95, or  to make no award. 2. Where a maximum export refund is fixed, a contract shall be awarded to any tenderer whose tender indicates a rate of refund equal to or less than such maximum export refund.' 4 . Annex I is replaced by the Annex hereto. Whereas Commission Regulation (EC) No 1 143/96 (5), as amended by Regulation (EC) No 1384/96 (% opens an invitation to tender for the refund or the tax for the export of common wheat to all third countries except Ceuta, Melilla and certain African, Caribbean and Pacific (ACP) States; Whereas the market conditions which led to the intro ­ duction of the export tax on common wheat no longer apply; whereas Regulation (EC) No 1143/96 should there ­ fore be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 126, 24. 5. 1996, p. 37. (3) OJ No L 147, 30. 6 . 1995, p. 7. (4) OJ No L 18, 24. 1 . 1996, p . 10 . Is) OJ No L 151 , 26. 6. 1996, p. 14. h) OJ No L 179, 18 . 7. 1996, p. 21 . No L 236/2 EN Official Journal of the European Communities 18 . 9 . 96 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 September 1996. For the Commission Franz FISCHLER Member of the Commission ANNEX 'ANNEX I Weekly tender for the refund for the export of common wheat to all third countries except Ceuta, Melilla and certain ACP States (Regulation (EC) No 1143/96) (Closing date for the submission of tenders (date/time)) 1 2 3 Number Quantity Amount of export refund of tender in tonnes in ecu per tonne 1 2 3 etc. '